***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCAP-XX-XXXXXXX
                                                               11-AUG-2022
                                                               07:54 AM
                                                               Dkt. 33 MO


                              SCAP-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                   MĀLAMA CHUN, Plaintiff-Appellant,

                                     vs.

  BOARD OF LAND AND NATURAL RESOURCES, DEPARTMENT OF LAND AND
   NATURAL RESOURCES, STATE OF HAWAI‘I, and HAWAI‘I LONGLINE
               ASSOCIATION, Defendants-Appellees.


         APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
               (CAAP-XX-XXXXXXX; CASE NO. 2CC191000089)

                       MEMORANDUM OPINION
(By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
    Circuit Judge Tonaki, in place of Pollack, J. 1, recused)

                            I.    INTRODUCTION

            In a petition for a declaratory order (Petition) filed

with the Board of Land and Natural Resources (BLNR), Plaintiff-

Appellant Mālama Chun requested the BLNR hold that the

Department of Land and Natural Resources (DLNR) lacks authority

to “issue commercial [marine] licenses to persons not lawfully


     1      Associate Justice Richard W. Pollack retired on June 30, 2020.
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




admitted to the United States,” including foreign nonimmigrant

crewmembers on longline fishing vessels.          Specifically, Chun

argued that Hawai‘i Revised Statutes (HRS) § 189-5 (2011)

prohibits the DLNR from issuing commercial marine licenses

(CMLs) to persons not lawfully admitted to the United States.

           The limitation in HRS § 189-5 applies only to persons

“engage[d] in taking marine life for commercial purposes in the

waters of the State.”      HRS § 189-5 (emphasis added).        The BLNR

denied Chun’s Petition, concluding, among other things, that

longline fishing vessels do not fish within state waters.             The

Circuit Court of the Second Circuit (circuit court) affirmed.

We granted Chun’s application for transfer and conclude that the

DLNR is not prohibited from issuing CMLs to foreign nonimmigrant

crewmembers on longline fishing vessels who fish for highly

migratory species outside of state waters.          Because the longline

fishing vessels at issue here do not fish within state waters,

we affirm the circuit court’s order denying Chun’s Petition.

                             II.   BACKGROUND

           Hawai‘i’s longline fishing industry consists of

approximately 140 boats that dock in Honolulu Harbor.            These

boats fish exclusively for “highly migratory species,” defined

by the Magnuson-Stevens Conservation and Management Act

(Magnuson-Stevens Act) as “tuna species, marlin (Tetrapturus


                                     2
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




spp. and Makaira spp.), oceanic sharks, sailfishes (Istiophorus

spp.), and swordfish (Xiphias gladius).”            16 U.S.C. § 1802.

             Federal regulations prohibit longline boats from

fishing in specific areas around Hawai‘i.           For example, longline

boats cannot fish closer than approximately fifty miles to the

north and east of the main Hawaiian Islands, and one hundred

miles to the south and west of the main Hawaiian Islands.

Longline fishing is also prohibited in the Exclusive Economic

Zone 2 (EEZ) around the Northwestern Hawaiian Islands, which

extends two hundred nautical miles seaward.

A.     BLNR Proceedings

             Chun filed his Petition on April 12, 2017, requesting

the BLNR to issue a “declaratory ruling regarding the authority

of the [DLNR] to issue [CMLs 3] to persons not lawfully admitted

to the United States.”        Chun contended he was an interested

person under HRS § 91-8 (2012) 4 and thus permitted to “petition

[the BLNR] for a declaratory order as to the applicability of

any statutory provision.”        HRS § 91-8.

      2     An Exclusive Economic Zone (EEZ) is a region of the ocean where a
coastal country claims exclusive rights to natural resources.

       3    HRS § 187A-1 (2011) defines CMLs as “a license issued to take
marine life within or outside the State for commercial purpose.”

      4     HRS § 91-8 (2012) states in relevant part: “Any interested person
may petition an agency for a declaratory order as to the applicability of any
statutory provision or of any rule or order of the agency.”




                                       3
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




            Chun also argued that HRS §§ 189-2 (2011) 5 and 189-5

“prohibit the [DLNR] from issuing [CMLs] to any person who has

not been lawfully admitted to the United States” including

foreign nonimmigrant crewmembers on longline fishing vessels.

Additionally, Chun contended that issuing CMLs to foreign

crewmembers who are subject to “unfair and illegal labor

practices” contradicts “the Kānāwai Māmalahoe, or law of the

Splintered Paddle, which [was] adopted at [a]rticle IX,

[s]ection 10 of the Hawai‘i State Constitution.” 6

            The BLNR denied Chun’s Petition on July 14, 2017,

concluding: (1) Chun is not an “interested person” entitled to a

declaratory order under HRS § 91-8; (2) the issue of whether

commercial fishing companies’ employment of non-citizen fishers

violates article IX, section 10 of the Hawai‘i Constitution is

outside the jurisdiction of the BLNR; and (3) labor practices

are also outside the jurisdiction of the BLNR.           However, the

      5     HRS § 189-2(a) (2011) states, in relevant part: “No person shall
take marine life for commercial purposes whether the marine life is caught or
taken within or outside of the State, without first obtaining a commercial
marine license as provided in this section.”

      6     Article IX, section 10 of the Hawai‘i Constitution states:

            The law of the splintered paddle, [kānāwai māmalahoe],
            decreed by Kamehameha I--Let every elderly person, woman
            and child lie by the roadside in safety--shall be a unique
            and living symbol of the State's concern for public safety.

            The State shall have the power to provide for the safety of
            the people from crimes against persons and property.




                                      4
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




circuit court 7 reversed, concluding that “Chun made a prima facie

showing that he is an interested person under HRS § 91-8” and is

thus “entitled to a hearing” if the BLNR contested his prima

facie showing that he is an interested person.

             On remand, Hawai‘i Longline Association (HLA)

intervened and filed a brief in opposition to Chun’s Petition

contending, among other things, that “[t]he areas in which the

Hawai‘i longline fishery operates are regulated by [f]ederal

law,” and “[f]ederal law explicitly allows the use of foreign

crews on U.S. vessels fishing for highly migratory species . . .

.”    Moreover, HLA argued that the plain language of HRS § 189-5

limits fishing for commercial purposes in the waters of the

state and has no application to commercial fishing that takes

place exclusively outside of state waters.            HLA contended that

federal law “expressly permits” foreign nonimmigrant crewmembers

to fish for highly migratory species, and the Magnuson-Stevens

Act, 16 U.S.C. §§ 1801–1891d, reserves “exclusive fishery

management authority over all fish” in the EEZ to the federal

government. 8      HLA argued that “because the Hawai‘i-based


       7     The Honorable Joseph E. Cardoza presided.

      8     Specifically, 16 U.S.C. § 1811(a) states that “[e]xcept as
provided in section 1812 of this title, the United States claims, and will
exercise in the manner provided for in this chapter, sovereign rights and
exclusive fishery management authority over all fish, and all Continental
                                                             (continued . . .)


                                       5
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




longline fishing fleet fishes only in the EEZ and beyond, and

not in state waters, [f]ederal law applies, and precludes state

regulation that is inconsistent with [f]ederal fishing laws and

regulations.”

            The BLNR issued its findings of fact, conclusions of

law, and order denying Chun’s Petition on February 27, 2019.

The BLNR first noted that Chun’s Petition “ultimately turns on

the meaning of two phrases: ‘in the waters of the State[,]’ and

‘lawfully admitted.’” 9     In its findings of fact, the BLNR found,

as relevant here:

                  5. There is no evidence in the record that the
            presence of the crewmembers in Honolulu Harbor . . . is
            illegal in the eyes of the federal government . . . .




(. . . continued)
Shelf fishery resources, within the exclusive economic zone.”   (Emphasis
added.)

      9     The BLNR held that foreign crewmembers of longline fishing
vessels were “lawfully admitted” for the purposes of HRS § 189-5. The BLNR
acknowledged that “lawfully admitted” does not always mean “lawfully admitted
to permanent residency[,]” citing Takahashi v. Fish & Game Comm’n, 334 U.S.
410 (1948) and Dandamudi v. Tisch, 686 F.3d 66 (2d Cir. 2012) as examples of
cases where foreign individuals were lawfully present in the United States
without being “lawfully admitted to permanent residency.”
            The BLNR also found that the legislature merely intended to
differentiate “[a]liens not admitted to the United States, as distinguished
from aliens who are legally in the United States[.]” (Emphasis omitted.)
Further, the BLNR noted that various federal statutes and regulations
establish the procedure for foreign crewmembers to obtain landing privileges;
however, nothing in these statutes or regulations suggests that foreign
crewmembers are illegally present if their landing privileges are not granted
and they remain detained on the vessel.
            Despite the BLNR’s conclusions of law on this issue, we decline
to determine whether foreign crewmembers are “legally admitted” for purposes
of HRS § 189-5 as we hold that longline fishing vessels do not in fact fish
within the state marine waters. See discussion infra Section IV(B).



                                      6
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__



                 6. The longline vessels based in Honolulu Harbor
           fish exclusively for “highly migratory species” as that
           term is defined in the Magnuson-Stevens Act . . . .

                 7. Because of [f]ederal regulations, the longline
           boats do not fish closer than fifty miles to the north and
           east of the main Hawaiian Islands, and one hundred miles to
           the south and west of the main Hawaiian Islands.

           . . . .

                 9. Most fish caught by the longliners are taken
           beyond the Hawai‘i EEZ, from the “high seas” or
           international waters.

(Citations omitted.)

           The BLNR explained that “[e]ven if [foreign

nonimmigrant] crewmembers . . . were not ‘lawfully admitted[,]’

HRS § 189-5 does not prohibit them from receiving a CML.”               It

additionally noted that the statute only prohibits foreign

nonimmigrant crewmembers from taking marine life within state

waters and “does not prohibit [foreign nonimmigrant crewmembers]

from taking marine life outside the waters of the State and

bringing it into the State for sale.”         The BLNR concluded, as

relevant here:

                 3. [HRS § 189-5] limits the prohibition on taking
           marine life for commercial purposes by [foreign
           nonimmigrant crewmembers] to marine life taken “in the
           waters of the State.”

           . . . .

                 5. This language, combined with HRS § 189-2(a)
           regarding the requirement of getting a CML, means that in
           addition to someone who actually takes marine life for
           commercial purposes, someone who takes marine life outside
           the waters of the State, but brings it into the State for
           sale, must get a CML. It does not, however, change the
           fact that the HRS § 189-5 ban only refers to marine life
           actually caught in the waters of the State.



                                     7
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__



            . . . .

                  7. HRS § 189-5 does not prohibit non-admitted aliens
            from working on boats that take marine life outside the
            waters of the State and bring it into the State for sale.

                  8. Petitioner makes an argument based on a provision
            in HRS § 189-2(a) that a CML is required if one takes
            marine life for commercial purposes “whether the marine
            life is caught or taken within or outside of the State[.]”
            The short answer to this is that HRS § 189-5 prohibits non-
            admitted alien commercial fishing only “in the waters of
            the State.”

                  9. Petitioner may have been led astray, however, by
            inartful drafting of HRS § 189-2(a) . . . .

                  10. Read literally, HRS § 189-2(a) asserts that
            anyone taking marine life for commercial purposes anywhere
            on Earth must get a Hawai‘i CML, because everywhere on Earth
            is either “within or outside of the State.” This is an
            absurd reading. Hawai‘i cannot make people taking marine
            life in the Atlantic Ocean get a CML, absent some nexus to
            Hawai‘i[.]

            . . . .

                  13. In any case, [ ] whatever the territorial reach
            of HRS § 189-2(a) may be, HRS § 189-5 applies only “in the
            waters of the State.”

            The BLNR next concluded that the longline fishing

vessels do not fish within the waters of the state.             The BLNR

explained that when HRS § 189-5 was first enacted by Act 211,

SLH 1949, the words “waters of the Territory of Hawai‘i” meant a

band around the islands extending three nautical miles from the

shore. 10   After statehood, HRS § 189-5 was amended so that


      10    To support this proposition, the BLNR cited The King v. Parish, 1
Haw. 36, 58 (Haw. Kingdom 1849); Carter v. Territory of Haw., 14 Haw. 465,
468-69 (Haw. Terr. 1902); In re Bishop, 35 Haw. 608, 643-44 (Haw. Terr.
1940); Civ. Aeronautics Bd. v. Island Airlines, Inc., 235 F. Supp. 990, 1007
(D. Haw. 1964), aff’d, 352 F.2d 735 (9th Cir. 1965); and Dettling v. United
States, 983 F. Supp. 2d 1184, 1201 (D. Haw. 2013).
                                                             (continued . . .)


                                      8
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




“waters of the Territory” became “waters of the State.”             The

BLNR then “consider[ed] whether ‘waters of the State’ now means

something different.”      The BLNR recognized that its declaratory

order could not be a definitive determination of Hawai‘i’s

current oceanic boundaries.       However, it held that “for the

purposes of this declaratory order it is enough to demonstrate

that the longline fishing boats do not fish within Hawai‘i’s

oceanic boundaries, even given the most expansive possible

interpretation of those boundaries.”         The BLNR then considered

several alternative interpretations of “waters of the State” and

concluded that longline fishing vessels do not fish within the

ambit of any interpretation.

            In relevant part, the BLNR considered whether “waters

of the State” includes archipelagic waters.           The BLNR concluded

that:

                  31. The 1978 Constitutional Convention proposed an
            amendment to [article XV, §1 of the state constitution] to
            add “and archipelagic” to the first sentence of this
            provision, which now reads “The State of Hawai‘i shall
            consist of all the islands, together with their appurtenant
            reefs and territorial and archipelagic waters[.]”

                  32. The Proceedings of the 1978 Constitutional
            Convention do not fully explain what was meant by
            “archipelagic waters” . . . .

(. . . continued)
            The BLNR noted that it is not clear whether the “1949 Legislature
considered the channels to be within the boundaries of the Territory.”
However, the BLNR held that the inclusion or exclusion of the channels “does
not matter” because “longline boats do not fish in the channels.”




                                      9
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




            . . . .

                  34. Art. 46-47 of the . . . United Nations
            Convention on the Law of the Sea (1982) (“UNCLOS”) define
            circumstances under which an island nation (not an American
            state) may claim “archipelagic waters”, and the extent of
            such waters. Essentially, the boundary lines are drawn
            from points on the outer islands, but cannot be more than
            125 nautical miles long. Drawing such lines from various
            points on the main Hawaiian Islands does not enclose any
            areas more than fifty miles to the north or east of the
            islands, or more than one hundred miles to the west or
            south. Thus, even assuming Hawai‘i’s oceanic boundaries now
            encompass “archipelagic waters” as so defined in
            international law . . . these longline boats do not fish
            within them.

(First emphasis in original.)

            The BLNR also interpreted “waters of the State” to

mean the “state marine waters,” which was defined in 1990 Haw.

Sess. Laws Act 126, §1 at 232 to include the “territorial sea.” 11

Regarding Act 126, the BLNR concluded that:

                  36. Hawai‘i’s statutes now apparently claim a twelve
            nautical mile wide territorial sea. Act 126, SLH 1990,
            amended several sections of the Hawai‘i Revised Statutes by
            adding a definition of “state marine waters”, including one
            section currently codified as HRS §189-1.5:

                        State marine waters. As used in this chapter,
                  state marine waters shall be defined as extending
                  from the upper reaches of the wash of the waves on
                  shore seaward to the limit of the State’s police
                  power and management authority, including the U.S.
                  territorial sea, notwithstanding any law to the
                  contrary.




      11    The BLNR defined “territorial sea” or “marginal sea” as the
oceanic boundaries of a state or nation, where the state or nation exercises
sovereignty, except for certain rights of passage under international law.
Presidential Proclamation 5928, dated December 27, 1988, extended the
“territorial sea” from the former three-mile area to then encompass twelve
nautical miles from the “baseline.”




                                     10
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__



                  37. According to Conf. Com. Rep. 6 on H.B. 2233,
            which became Act 126:

                        The purpose of this bill is to define the
                  boundaries of the state marine waters as extending
                  twelve nautical miles seaward from the upper reaches
                  of the wash of the waves on shore and the
                  archipelagic waters. It also defines the territorial
                  sea as the waters and seabed extending seaward to
                  twelve nautical miles from the baseline as determined
                  in accordance with international law and as
                  established by Presidential Proclamation 5928, dated
                  December 27, 1988.

(Emphasis added.)     The BLNR ultimately held that “longline boats

do not fish in this twelve-mile belt.”          (Emphasis added.)

            The BLNR also clarified that article XI, section 11 of

the Hawai‘i Constitution does not determine, claim, or amend

Hawai‘i’s boundaries. 12




      12    Article XI, section 11 of the Hawai‘i Constitution provides that:

            The State of Hawai‘i asserts and reserves its rights and
            interest in its exclusive economic zone for the purpose of
            exploring, exploiting, conserving and managing natural
            resources, both living and nonliving, of the seabed and
            subsoil, and super adjacent waters.

            Article XI, section 11 merely asserts the State’s rights to
regulate and exploit within the EEZ. The BLNR also identified the State’s
reserved authority within and outside “the territorial sea”:

                  41. When the Legislature dealt with the
            controversies over longline fishing near the Hawaiian
            Islands, it banned it in “the territorial sea.” HRS §189-
            2.5(b). Outside the territorial sea, it asserted only that
            Hawai‘i could jointly enforce, with the federal government,
            regulations established under the federal regulatory system
            referred to above. HRS §189-2.5(c); HRS §189-3.5.



                                     11
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




             The BLNR then rejected Chun’s argument that “issuing

CML to the alien crewmembers would authorize the crewmembers to

fish illegally.”      The BLNR explained that:

                   43. HRS §189-5 does apply within Hawai‘i’s
             territorial boundaries. The CML would not authorize the
             holder, if he or she were an alien “not lawfully admitted,”
             to fish within Hawai‘i’s territorial seas, which are “waters
             of the State.” The fact that a person holds a CML does not
             authorize the person to ignore other laws regarding the
             taking of marine life. . . . The fact that a CML holder may
             possibly violate state laws in the future does not justify
             denying them a CML.

                   44. That these alien crewmembers—even if not
             “lawfully admitted” as the term is used in HRS §189-5—can
             lawfully fish somewhere without violating that statute, for
             example, on the high seas, is enough to deny this Petition,
             because it asks the Board to categorically deny that they
             can be issued CML’s [sic]. Because they can fish on the
             high seas and/or the EEZ without violating Hawai‘i law, it
             makes sense to issue them a CML when they bring the catch
             to port. This is not prohibited by HRS §189-5 or any other
             law.

                   45. [Chun] conceded that HRS §189-5 was
             “unenforceable” in the EEZ.

B.     Circuit Court Proceedings

             Chun appealed to the circuit court, and filed a motion

for summary judgment.        On July 1, 2019, the circuit court filed

an order affirming the BLNR’s decision and denied Chun’s motion

for summary judgment.        The circuit court ruled, inter alia, that

“[HRS §] 189-2 applies in general to the issuance of [CMLs] and

does not contain a limitation relative to the issuance of a

license concerning being lawfully permitted to be in the United

States.”     The circuit court additionally concluded:

             [HRS §] 189-5 makes it unlawful for any person who is not
             lawfully admitted to the United States to engage in the

                                       12
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__



             taking of marine life for commercial purposes in the waters
             of the [S]tate of Hawai‘i. And here, the fishermen in
             question are not engaged in the taking of marine life for
             commercial purposes in the waters of the State of Hawai‘i.

                   And that specific provision here, in the Court’s view
             respectfully, is controlling.

C.     Proceedings on Appeal

             On appeal, Chun argues that the circuit court erred in

affirming the BLNR’s order that (1) foreign nonimmigrant

crewmembers were “lawfully admitted” to the United States; (2)

CMLs can be issued to persons not “lawfully admitted” to the

United States; and (3) “a factual record of alien fishers

holding commercial fishing licenses and conducting commercial

fishing within state waters, was a required element of relief

sought by the Petition.”

             The State’s answering brief argues that the

legislative history of HRS § 189-5 reveals the legislature’s

intent to ban “[a]liens not admitted to the United States” – as

opposed to aliens who are legally in the United States – from

commercial fishing in state waters.          Therefore, foreign

nonimmigrant crewmembers on longline fishing vessels are

“lawfully admitted” to the United States.            Moreover, the State

contended that Chun does not dispute the fact that most longline

vessels fish in waters beyond the EEZ.

             HLA reiterates its arguments raised below in its

answering brief.

                                       13
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




                         III. STANDARDS OF REVIEW

A.     Administrative Agency Decisions – Secondary Appeals
                   Review of a decision made by the circuit court upon
             its review of an agency’s decision is a secondary appeal.
             The standard of review is one in which this court must
             determine whether the circuit court was right or wrong in
             its decision, applying the standards set forth in HRS § 91-
             14(g) [1993] to the agency’s decision.

Flores v. Bd. of Land & Nat. Res., 143 Hawai‘i 114, 120, 424 P.3d

469, 475 (2018) (alteration in original) (quoting Paul’s Elec.

Serv., Inc. v. Befitel, 104 Hawai‘i 412, 416, 91 P.3d 494, 498

(2004)).

             HRS § 91-14(g) (Supp. 2017) states:
             Upon review of the record, the court may affirm the
             decision of the agency or remand the case with instructions
             for further proceedings; or it may reverse or modify the
             decision and order if the substantial rights of the
             petitioners may have been prejudiced because the
             administrative findings, conclusions, decisions, or orders
             are:

                   (1) In violation of constitutional or statutory
                   provisions;

                   (2) In excess of the statutory authority or
                   jurisdiction of the agency;

                   (3) Made upon unlawful procedure;

                   (4) Affected by other error of law;

                   (5) Clearly erroneous in view of the reliable,
                   probative, and substantial evidence on the whole
                   record; or

                   (6) Arbitrary, or capricious, or characterized by
                   abuse of discretion or clearly unwarranted exercise
                   of discretion.

             “[U]nder HRS § 91-14(g), conclusions of law are

reviewable under subsections (1), (2), and (4); questions


                                       14
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




regarding procedural defects under subsection (3); findings of

fact under subsection (5); and an agency’s exercise of

discretion under subsection (6).”           Flores, 143 Hawai‘i at 121,

424 P.3d at 476 (alteration in original) (internal quotation

marks omitted) (quoting Paul’s Elec. Serv., Inc., 104 Hawai‘i at

416, 91 P.3d at 498).

B.     Statutory Interpretation

             “Statutory interpretation is a question of law

reviewable de novo.”       State v. Wheeler, 121 Hawai‘i 383, 390, 219

P.3d 1170, 1177 (2009) (internal quotation marks omitted).

             This court’s construction of statutes is shaped by the

following rules:

                   First, the fundamental starting point for statutory
                   interpretation is the language of the statute itself.
                   Second, where the statutory language is plain and
                   unambiguous, our sole duty is to give effect to its
                   plain and obvious meaning. Third, implicit in the
                   task of statutory construction is our foremost
                   obligation to ascertain and give effect to the
                   intention of the legislature, which is to be obtained
                   primarily from the language contained in the statute
                   itself. Fourth, when there is doubt, doubleness of
                   meaning, or indistinctiveness or uncertainty of an
                   expression used in a statute, an ambiguity exists.

             When there is ambiguity in a statute, “the meaning of the
             ambiguous words may be sought by examining the context,
             with which the ambiguous words, phrases, and sentences may
             be compared, in order to ascertain their true meaning.”
             Moreover, the courts may resort to extrinsic aids in
             determining legislative intent, such as legislative
             history, or the reason and spirit of the law.

Id. (quoting Citizens Against Reckless Dev. v. Zoning Bd. of

Appeals, 114 Hawai‘i 184, 193–94, 159 P.3d 143, 152–53 (2007)).


                                       15
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




                               IV.   DISCUSSION

A.     HRS § 189-5 Does Not Prohibit the DLNR From Issuing CMLs to
       Foreign Nonimmigrant Crewmembers on Longline Fishing
       Vessels Under HRS § 189-2

             This case requires us to consider the provisions of

two statutes, which provide, in relevant part, as follows:

             No person shall take marine life for commercial purposes
             whether the marine life is caught or taken within or
             outside of the State, without first obtaining a commercial
             marine license as provided in this section.

HRS § 189-2(a).

             It is unlawful for any person who has not been lawfully
             admitted to the United States to engage in taking marine
             life for commercial purposes in the waters of the State.

HRS § 189-5.

             Chun contends that the DLNR violates HRS § 189-5 by

issuing CMLs under HRS § 189-2 to foreign nonimmigrant

crewmembers on longline fishing vessels.            We disagree.    Rather,

as the BLNR found, “HRS § 189-5 . . . prohibits non-admitted

aliens from the commercial taking of marine life ‘in the waters

of the State.’      It does not prohibit them from taking marine

life outside the waters of the State and bringing it into the

State for sale.”      (Emphasis in original.)

       1.    HRS § 189-2 permits the DLNR to issue CMLs to foreign
             nonimmigrant crewmembers on longline fishing vessels

             “[T]he fundamental starting point for statutory

interpretation is the language of the statute itself.”              Wheeler,

121 Hawai‘i at 390, 219 P.3d at 1177 (quoting Citizens Against

                                       16
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




Reckless Dev., 114 Hawai‘i at 193–94, 159 P.3d at 152–53).             HRS §

189-2(a) states, “No person shall take marine life for

commercial purposes whether the marine life is caught or taken

within or outside of the State, without first obtaining a [CML]

as provided in this section.”       (Emphasis added.)      Our court has

long established that “where the statutory language is plain and

unambiguous, our sole duty is to give effect to its plain and

obvious meaning.”     Wheeler, 121 Hawai‘i at 390, 219 P.3d at 1177

(citations omitted).     However, “where a statute is susceptible

of two constructions, by one of which grave and doubtful

constitutional questions arise and by the other of which such

questions are avoided, our duty is to adopt the latter.”             In re

Doe, 96 Hawai‘i 73, 81, 26 P.3d 562, 570 (2001) (quoting U.S. ex

rel Att'y Gen. v. Del. & Hudson Co., 213 U.S. 366, 408 (1909));

cf. Clark v. Martinez, 543 U.S. 371, 381 (2005).

           Were we to adopt Chun’s interpretation, HRS § 189-2

would require any person taking any marine life anywhere in the

world for commercial purposes to first obtain a CML from the

DLNR.   A literal reading of the statute would thus result in an

absurdity; the legislature does not have the power to regulate




                                     17
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




conduct that lacks a cognizable connection to the state. 13

Therefore, we must construe the statute to require a CML only

when the taking of marine life has some nexus to the state.              See

State v. McKnight, 131 Hawai‘i 379, 389, 319. P.3d 298, 308

(2013) (“Even where a statute appears unambiguous, the court may

deviate from a literal application of the language in order to

avoid absurdity and give effect to the legislature’s intended

purpose.” (citation omitted)).

            The BLNR instead concluded that HRS § 189-2 requires

CMLs in two scenarios that give rise to a Hawai‘i nexus: (1) when

taking marine life within state waters for commercial purposes,

and (2) when bringing marine life taken from outside state

waters for commercial purposes in the state.           This

interpretation avoids absurd and unintended results; we thus

conclude that the BLNR’s interpretation of HRS § 189-2 to

require CMLs in the two aforementioned scenarios is correct.


      13    Indeed, we note that such a construction would likely violate the
dormant commerce clause. See Healy v. Beer Inst., Inc., 491 U.S. 324, 336
(1989) (“[A] statute that directly controls commerce occurring wholly outside
the boundaries of a State exceeds the inherent limits of the enacting State’s
authority and is invalid regardless of whether the statute’s extraterritorial
reach was intended by the legislature.”); State v. Alangcas, 134 Hawai‘i 515,
536, 345 P.3d 181, 202 (2015) (“The doctrine of the dormant commerce clause
is a result implied from the federal government’s exclusive authority to
control interstate commerce and may require a court to invalidate a state law
that interferes with that authority.” (footnote and citation omitted)); but
see Oral Argument at 13:03, Chun v. Bd. of Land & Nat. Res., -- Hawai‘i --, --
P.3d -–, 2022 WL --, (August 11, 2022) (mem.),
http://oaoa.hawaii.gov/jud/oa/20/SCOA_091820_SCAP_19_501.mp3.



                                      18
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




Cf. State v. Park, 55 Haw. 610, 614, 525 P.2d 586, 589-90 (1974)

(“It is well settled and established in this jurisdiction that

courts are required to construe and interpret a statute where it

is ambiguous, or, absent such ambiguity, where the literal

application of the statute causes an absurd or unjust

result[.]”).

     2.    HRS § 189-5 prohibits the issuance of CMLs to persons
           not “lawfully admitted” to the United States for
           purposes of taking fishing only within state waters

           In turn, HRS § 189-5 provides, “It is unlawful for any

person who has not been lawfully admitted to the United States

to engage in taking marine life for commercial purposes in the

waters of the State.”      (Emphasis added.)      Unlike HRS § 189-2,

this statute is unambiguous.       See, e.g., Park, 55 Haw. at 614,

525 P.2d at 590 (“[W]here there is no ambiguity in the language

of a statute, and the literal application of the language would

not produce an absurd or unjust result . . . there is no room

for judicial construction and interpretation, and the statute

must be given effect according to its plain and obvious

meaning.”).    The statute precludes persons not lawfully admitted

to the United States from taking marine life within state waters

for commercial purposes.      Moreover, the statute makes no mention

of the taking of marine life outside of state waters.




                                     19
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




           If the legislature intended HRS § 189-5 to prohibit

those not lawfully admitted to the United States from taking

marine life outside of the state for commercial purposes within

the state, we presume it would have said so.          See State v.

Demello, 136 Hawai‘i 193, 195, 361 P.3d 420, 422 (2015) (“[T]his

court must presume that the legislature meant what it said and

is further barred from rejecting otherwise unambiguous statutory

language.” (citation omitted)); cf. State v. Haugen, 104 Hawai‘i

71, 76, 85 P.3d 178, 183 (2004).          In contrast, the legislature

provided in HRS §189-2 that a CML is required before any person

“take[s] marine life for commercial purposes whether the marine

life is caught or taken within or outside of the State.”

(Emphasis added).     The express inclusion of “outside of the

State” in HRS § 189-2 suggests that the legislature

“intentionally and purposely” excluded similar language from HRS

§ 189-5 that would prohibit those not lawfully admitted to the

United States from taking marine life outside of the state for

commercial purposes within the state.          See In re Water Use

Permit Applications, 94 Hawai‘i 97, 151, 9 P.3d 409, 463 (2000)

(quoting Gozlon–Peretz v. United States, 498 U.S. 395, 404

(1991)) (“[W]here [the legislature] includes particular language

in one section of a statute but omits it in another section of

the same Act, it is generally presumed that [the legislature]


                                     20
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




acts intentionally and purposely in the disparate inclusion or

exclusion.” (Brackets in original.))

           Chun argues that the “DLNR’s issuance of a [CML] to

non-citizen commercial fishers pursuant to HRS § 189-2, without

qualification or limit to the use of those licenses,” violates

HRS § 189-5.    He further argues that issuing such a CML

“provide[s] no restrictions on the license-holder and leaves it

entirely to the licensee to determine what restrictions are

placed upon the license by law.”          In support of this contention,

Chun cites Alaloa v. Plan. Comm’n of Maui Cnty., 68 Haw. 135,

705 P.2d 1042 (1985), and argues that this court has rejected

the “self-regulation” of licenses.

           Chun’s reliance on Alaloa is misplaced.          In Alaloa,

this court rejected the Maui Planning Commission’s grant of a

conditional permit to the developer of a large condominium

construction project in a special management area that was

governed by the Coastal Zone Management Act (CZMA).

Specifically, the permit was “conditioned upon retention of a

qualified archaeologist to conduct a further survey and

excavation of the area . . . [and] to determine the significance

of [the] various archaeological sites” located near the

development.    Alaloa, 68 Haw. at 136-37, 705 P.2d at 1044.           This

court, concluding that the commission erred in granting the


                                     21
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




conditional permit, explained that “the CZMA mandates that

[findings regarding the archaeological significance and

preservation of those sites] must first be made before a

[permit] can be issued.”      Id. at 137, 705 P.2d at 1044 (emphases

in original).    By granting the permit, the commission created

“self-serving conditions” wherein the developer was allowed to

determine whether it “complie[d] with the policies and

objectives of the CZMA regarding historical and archaeological

significance.”    Id.   We thus concluded that the commission

violated its duties under the CZMA to ensure that “the proposed

development project[] [was] consistent with the[] [state’s]

policies and objectives” under the CZMA.          Id. at 136, 705 P.2d

at 1044.

            The Alaloa holding is distinguishable.         The DLNR does

not violate HRS § 189-5 by issuing CMLs under HRS § 189-2 to

foreign nonimmigrant crewmembers on longline fishing vessels,

nor does it consign any of its duties under HRS § 189-5 to the

licensee.    Certainly, issuing a CML to a foreign nonimmigrant

crewmember on a longline fishing vessel for marine life caught

outside of state waters is permissible under HRS § 189-2 and

additionally complies with HRS § 189-5.         These foreign

crewmembers are not left “to determine what restrictions are

placed upon” them as Chun contends; rather, HRS § 189-5


                                     22
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




expressly prohibits them from “engag[ing] in taking marine life

for commercial purposes in the waters of the State.”            Alaloa is

thus inapposite.

     3.    HRS §§ 189-2 and 189-5 are not in conflict with one
           another

           That HRS § 189-2 makes no reference to HRS § 189-5 is

immaterial.   Both statutes relate to the issuance of CMLs, and

“[l]aws in pari materia, or upon the same subject matter, shall

be construed with reference to each other.”          Richardson v. City

& Cnty. of Honolulu, 76 Hawai‘i 46, 55, 868 P.2d 1193, 1202

(1994) (alteration in original) (quoting HRS § 1-16 (1985)).

Moreover, “where the statutes simply overlap in their

application, effect will be given to both if possible, as repeal

by implication is disfavored.”       Id. (quoting Mahiai v. Suwa, 69

Haw. 349, 356-57, 742 P.2d 359, 366 (1987)).          HRS § 189-2

mandates who must have a CML, whereas HRS § 189-5 limits where

persons not lawfully admitted to the United States may engage in

the taking of marine life for commercial purposes.            The statutes

are not in conflict with one another as each serves separate and

distinct purposes regarding the same subject matter.            See

Richardson, 76 Hawai‘i at 55, 868 P.2d at 1202 (holding that HRS

§§ 46-1.5(6) (Supp. 1992), 46-61 (1985), 46-62 (1985), and 101-2

(1985) do not conflict but rather complement each other because,

read in pari materia, HRS §§ 46-1.5(6) and 101-2 provide

                                     23
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




counties with the power of eminent domain, HRS § 46-61

establishes the public uses for which the counties may use the

power, and HRS § 46-62 establishes the procedures counties must

use “in exercising the power”).

           Indeed, a person not lawfully admitted to the United

States may receive a CML pursuant to HRS § 189-2 and would not

violate HRS § 189-5 so long as that individual does not take

marine life within state waters.          Construing the statutes in

pari materia: (1) under HRS § 189-2, any person who intends to

take marine life from waters within or outside the state for

commercial purposes within the state must first obtain a CML;

(2) as HRS § 189-2 makes no mention of citizenship status,

individuals not lawfully admitted to the United States are

permitted to received CMLs pursuant to HRS § 189-2; (3) under

HRS § 189-5, individuals not lawfully admitted to the United

States may not engage in taking marine life for commercial

purposes in the waters of the state; and (4) even if individuals

not lawfully admitted to the United States have valid CMLs

pursuant to HRS § 189-2, they are still prohibited by HRS § 189-

5 from “taking marine life for commercial purposes in the waters

of the State.”




                                     24
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




B.     Longline Fishing Vessels Do Not Take Marine Life Within
       the “Waters of the State” or Hawai‘i’s Territorial Sea

              Chun further contends that the “waters of the State”

– under HRS § 189-5 and for purposes of the state’s regulatory

authority – extend 200 miles from Hawai‘i’s shores, to include

the area of the federal EEZ. 14        Thus, Chun argues that HRS § 189-

5 prohibits the foreign longline crewmembers at issue from

“taking marine life for commercial purposes” within 200 miles

off Hawai‘i’s shores.       Chun also argues that the state’s

regulatory authority extends no further than the same 200-mile

boundary, meaning that the privileges granted by a CML can only

be exercised within the 200-mile boundary.            Taken together, Chun

contends that because the foreign longline crewmembers cannot

fish within the 200-mile boundary, but the privileges of a CML

can only be exercised within the 200-mile boundary, there is no

way for a foreign longline crewmember to lawfully exercise the

privileges of a CML. 15


       14   Proclamation No. 5030, 48 Fed. Reg. 10605 (Mar. 10, 1983)
proclaimed that the EEZ “extends to a distance 200 nautical miles from the
baseline from which the breadth of the territorial sea is measured.”

       15    At oral argument, counsel for Chun argued:

                   The issue basically boils down to the State cannot
             issue licenses to individuals that can basically never
             exercise the privileges granted under that license. . . .
             Our position is that there is no place within the state’s
             jurisdiction under the statute that these individuals can
             take [CMLs]. . . . In this instance, there’s no . . . where
                                                              (continued . . .)


                                       25
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




            We reject Chun’s premise that under the relevant

statutory framework, “waters of the State” extend 200 miles from

Hawai‘i’s shoreline to include the entire area of the federal

EEZ.    Further, we conclude that the BLNR’s findings that the

longline vessels at issue in this case do not fish within the

“waters of the State,” the state marine waters, or the channels

between the islands, is not clearly erroneous.

       1.   The state’s statutory authority to regulate longline
            fishing extends from Hawai‘i’s shores to the
            territorial sea and the archipelagic waters

            Chun’s arguments on appeal focus solely on the

intersection of HRS §§ 189-2 and 189-5.          HRS §§ 189-2 and 189-5

are general laws in that they address fishing generally and do

not explicitly address longline fishing.          As HLA notes, HRS §§

189-2 and 189-5 are not the only statutes applicable to the

longline vessels at issue in this case.          HRS § 189-2.5 (2011)

provides specific guidance on longline fishing:

                  (b) It is unlawful to engage in longline fishing or to sell
            or offer for sale, any marine life taken with longline fishing
            gear within the boundaries of the State's territorial sea.

            . . . .



(. . . continued)
            an individual with this license anywhere within the state’s
            jurisdiction or management . . . can legally fish.

Oral Argument at 7:50, Chun v. Bd. of Land & Nat. Res., -- Hawai‘i --,
-- P.3d -–, 2022 WL –- (August 11, 2022) (mem.),
http://oaoa.hawaii.gov/jud/oa/20/SCOA_091820_ SCAP_19_501.mp3.



                                      26
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__



                 (d) The State shall have authority to enforce this section
           and the rules adopted by the Western Pacific Regional Fishery
           Management Council through the National Oceanic and Atmospheric
           Administration and incorporated by reference into state law
           within:

                 (1) The State’s marine waters as defined in section 189-
                 1.5[.]

           It is a well-accepted “canon of construction that

statutes that are in pari materia may be construed together,”

State v. Kamana‘o, 118 Hawai‘i 210, 218, 188 P.3d 724, 732

(2008), so that “[w]hat is clear in one statute may be called

upon in aid to explain what is doubtful in another,”            HRS § 1-16

(2009).   Therefore, because HRS § 189-2.5 is a prohibition on

longline fishing, it is relevant to this court’s analysis.

           To summarize these pertinent parts of HRS § 189-2.5:

(1) longline fishing is prohibited within the state’s

territorial sea, and (2) the state’s authority to regulate

longline fishing extends to the boundaries of the state’s marine

waters.

           The state’s marine waters are defined by HRS § 189-1.5

(2011) as ”extending from the upper reaches of the wash of the

waves on shore seaward to the limit of the State’s police power

and management authority, including the United States

territorial sea, notwithstanding any law to the contrary.”               The

legislative history of HRS § 189-1.5 states:

           The purpose of this bill is to define the boundaries of the
           state marine waters as extending twelve nautical miles
           seaward from the upper reaches of the wash of the waves on

                                     27
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__



            shore and the archipelagic waters. It also defines the
            territorial sea as the waters and seabed extending seaward
            to twelve nautical miles from the baseline of the United
            States as determined in accordance with international law
            and as established by Presidential Proclamation 5928, dated
            December 27, 1988. 16

Conf. Comm. Rep. No. 6, in 1990 House Journal, at 756, 1990

Senate Journal, at 759 (emphasis added).          Thus, the legislature

intended that “State marine waters” encompassed both the United

States territorial sea, as described in Presidential

Proclamation 5928, and the “archipelagic waters” of the state.

            Presidential Proclamation 5928 provides that “[t]he

territorial sea of the United States henceforth extends to 12

nautical miles from the baselines of the United States

determined in accordance with international law.”            Proclamation

No. 5928, 54 Fed. Reg. 777 (Dec. 27, 1988) (emphasis added).

Thus, we conclude that the territorial sea contemplated in HRS

§§ 189-1.5 and 189-2.5 extend twelve nautical miles from

Hawai‘i’s baseline.




      16    President Ronald Reagan issued Presidential Proclamation 5928,
entitled “Territorial Sea of the United States of America,” on December 27,
1988. Proclamation No. 5928, 54 Fed. Reg. 777 (Dec. 27, 1988). In
Proclamation 5928, President Reagan extended the United States’ territorial
sea to “12 nautical miles from the baselines of the United States,” reasoning
that “[e]xten[ding] the territorial sea . . . to the limits permitted by
international law will advance the national security and other significant
interests of the United States.” Id. Proclamation 5928 explicitly states,
“Nothing in this Proclamation . . . extends or otherwise alters existing
Federal or State law or any jurisdiction, rights, legal interests, or
obligations derived therefrom[.]” Id.



                                     28
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




           The legislature also employed the term “archipelagic

waters” in the conference committee report for HRS § 189-1.5 but

did not provide a definition.       See Conf. Comm. Rep. No. 6, in

1990 House Journal, at 756, 1990 Senate Journal, at 759.             The

1982 United Nations Convention on the Law of the Sea (UNCLOS)

defined the extent of “archipelagic waters” as “the waters

enclosed by the archipelagic baselines drawn in accordance with

article 47 . . . regardless of their depth or distance from the

coast.”   UNCLOS art. 49, ¶ 1, Dec. 10, 1982, 1833 U.N.T.S. 397.

Under UNCLOS art. 47, ¶ 1, archipelagic baselines are determined

by drawing straight lines “joining the outermost points of the

outermost islands and drying reefs of the archipelago” to create

an area enclosing the main islands.        Id. at art. 47, ¶ 1.

Although the United States has not ratified UNCLOS, the UNCLOS

definition of “archipelagic waters” is widely accepted in

international law.     See, e.g., Restatement (Third) of Foreign

Relations Law § 11 cmt. (referencing the UNCLOS definition).               As

the BLNR found, the archipelagic waters of Hawai‘i do not extend

“more than fifty miles to the north or east of the islands, or

more than one hundred miles to the west or south.”            Importantly,

it is undisputed that longline fishing vessels do not fish

within the archipelagic waters.




                                     29
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




           In summary, neither the territorial sea nor the “State

marine waters” encompass the 200-mile area of the federal EEZ.

By prohibiting longline fishing in Hawai‘i’s territorial sea in

HRS § 189-2.5, the legislature intended to prohibit longline

fishing within a 12-mile area.       Further, the “State marine

waters,” which the legislature intended to include the

territorial sea and the archipelagic waters, do not encompass

the 200-mile area of the federal EEZ.         Therefore, under HRS §§

189-2.5 and 189-1.5, the state’s current statutory authority to

regulate longline fishing does not extend to the outer limits of

the federal EEZ.

     2.    The longline fishing vessels at issue in this case do
           not fish within the “waters of the State,” the state
           marine waters, or the channels between the islands

           The BLNR’s findings of fact note that “longline boats

do not fish closer than fifty miles to the north and east of the

main Hawaiian Islands, and [not closer than] one hundred miles

to the south and west of the main Hawaiian Islands.”            On appeal

to this court, an agency’s finding of fact will be reversed only

where the finding of fact is “[c]learly erroneous in view of the

reliable, probative, and substantial evidence on the whole

record.”   HRS § 91-14(g); see Flores, 143 Hawai‘i at 121, 424

P.3d at 476.    Chun does not contest this finding of fact, nor




                                     30
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




does he point to any contrary evidence. 17        Thus, the BLNR’s

finding of fact was not clearly erroneous.

            As to the state’s marine waters, the BLNR explicitly

found that “[t]he longline boats do not fish in this twelve-mile

belt.”   Another BLNR conclusion of law specifically addressed

waters between the islands, finding that “[t]he longline boats

do not fish in the channels.”       On appeal, Chun does not

challenge these conclusions of law.        We thus accept the BLNR’s

conclusions that the longline fishing vessels at issue in this

case do not fish within the 12-mile area of the state marine

waters, including the channels between the islands.

            Under the current statutory framework, the legislature

delegated to the DLNR the authority to issue CMLs to persons

that take marine life within or outside the State for commercial

purposes.    Notwithstanding the undisputed fact that longline

fishing vessels at issue do not fish within the “waters of the

State” under HRS § 189-5, the statute nonetheless allows CMLs to

be issued to a foreign nonimmigrant crewmember on a longline

fishing vessel for marine life caught outside state waters.

      17    Chun argues in his Opening Brief that the BLNR’s conclusions of
law were premised on “clear factual errors.” Specifically, Chun argues that
the “BLNR incorrectly concluded the ‘waters of the State’ . . . do not
include waters of the EEZ,” citing to the BLNR’s conclusions of law within
the BLNR’s broader conclusion that “[t]he [l]ongline [b]oats do not [f]ish
‘in the [w]aters of the State.’” In its Answering Brief, the BLNR pointed
out that Chun’s Opening Brief did not dispute the findings of fact that
established where longline fishing vessels actually fish.



                                     31
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




                             V.    CONCLUSION

           For the foregoing reasons, the circuit court’s final

judgment filed on July 1, 2019, is affirmed.

           DATED:   Honolulu, Hawai‘i, August 11, 2022.

Lance D. Collins                          /s/ Mark E. Recktenwald
Bianca Isaki
for Plaintiff-Appellant                   /s/ Paula A. Nakayama
Mālama Chun
                                          /s/ Sabrina S. McKenna
William J. Wynhoff
Daniel A. Morris                          /s/ Michael D. Wilson
for Defendant-Appellee
Board of Land and Natural                 /s/ John M. Tonaki
  Resources, Department of Land
  and Natural Resources,
  State of Hawai‘i

Geoffrey M. Davis
for Defendant-Appellee
Hawai‘i Longline Association




                                     32